Citation Nr: 1431189	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-35 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable initial rating for bruxism.

3.  Entitlement to a compensable initial rating for anemia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from March 1956 to October 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that in a July 2008 decision, the Board denied the Veteran's claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  He appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2010 memorandum decision, the Court reversed the Board's July 2008 decision, determined that the Veteran is entitled to service connection for PTSD, and remanded the matter for a determination of the proper disability rating and effective date of benefits for this condition.  The Court further determined that the Veteran is entitled to consideration of whether service connection also is warranted for a psychiatric disability other than PTSD (other diagnoses include depression and bipolar disorder).  The Veteran also separately completed an appeal for entitlement to service connection for depression to the Board.

In a May 2012 decision, the Board granted entitlement to service connection for PTSD and remanded the issue of entitlement to service connection for a chronic acquired psychiatric disorder other than PTSD, including depression and bipolar disorder.  The Board instructed the RO, in light of the disability rating and effective date assigned for the PTSD, to determine whether the Veteran's depression and bipolar disorder should be considered as part and parcel of the disability.  If additional conditions were not service-connected, including factored into the rating for the PTSD, then the Board instructed the RO to send the Veteran a supplemental statement of the case and return the file to the Board.  

In a May 2012 rating decision, the RO granted entitlement to service connection for PTSD with symptoms of depression and bipolar disorder.  The rating decision reflects that the RO determined the depression and bipolar disorder were part of the Veteran's PTSD disability.  As the claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD has been granted in full, as part and parcel of the grant of entitlement to service connection for PTSD, it is no longer before the Board.

As discussed below, the Veteran has filed a notice of disagreement with the RO's denial of the issue of entitlement to service connection for sleep apnea, to include as secondary to PTSD and the noncompensable initial ratings assigned for bruxism and anemia. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A January 2013 rating decision granted entitlement to service connection for bruxism, erectile dysfunction and anemia, as secondary to service-connected PTSD with symptoms of depression and bipolar disorder.  The RO assigned noncompensable evaluations for bruxism and anemia.  The January 2013 rating decision also denied entitlement to service connection for sleep apnea.  In March 2013, the Veteran filed a notice of disagreement with the decision in regard to the issues of entitlement to service connection for bruxism, sleep apnea, and anemia.  The Veteran's statements indicate he believes the issues should be service-connected.  As the issues of entitlement to service connection for bruxism and anemia are service-connected, the Board construes the Veteran's statements as a disagreement with the noncompensable rating assigned for the disabilities.  The proper course of action when a timely NOD has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to these issues.  38 C.F.R. § 19.26 (2013).  The Veteran will then have the opportunity to file a substantive appeal if he wishes to complete an appeal.  

The Board also notes that the copy of the January 2013 rating decision scanned into the Veteran's virtual VBMS file is incomplete.  Although it is evident from the rating decision codesheet that the rating decision also denied entitlement to service connection for sleep apnea, only the first 2 pages of the rating decision have been scanned into the Veteran's virtual file.  Thus, a complete copy of the rating decision should be added to the Veteran's virtual file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attach a complete copy of the January 2013 rating decision to the Veteran's virtual file.

2.  Provide the Veteran with a statement of the case as to the issues of entitlement to service connection for sleep apnea, as secondary to PTSD, and entitlement to compensable initial ratings for bruxism and anemia.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



